       Case 3:06-cv-00545-WHA Document 876 Filed 11/04/20 Page 1 of 4




 1    JEFFREY BOSSERT CLARK                          JAMES McMANIS (40958)
             Acting Assistant Attorney General       ELIZABETH PIPKIN (243611)
 2    BRIGHAM J. BOWEN                               CHRISTINE PEEK (234573)
             Assistant Branch Director               MARWA ELZANKALY (206658)
 3    INDRANEEL SUR                                  McMANIS FAULKNER
             indraneel.sur@usdoj.gov                 a Professional Corporation
 4           D.C. Bar No. 978017                     50 West San Fernando Street, 10th Floor
             Trial Attorney                          San Jose, California 95113
 5    United States Department of Justice            Telephone: (408) 279-8700
      Civil Division, Federal Programs Branch        Facsimile:    (408) 279-3244
 6    P.O. Box 883                                   Email:        epipkin@mcmanislaw.com
      Washington, D.C. 20044                         melzankaly@mcmanislaw.com
 7    Telephone: (202) 616-8488
      Facsimile: (202) 616-8470                      Counsel for Plaintiff
 8
     Attorneys for Federal Defendants
 9

10

11                             UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13                                               )   CASE NO.: 3:06-cv-00545-WHA
           RAHINAH IBRAHIM,                      )
14                                               )   JOINT STIPULATED REQUEST
                                                 )   TO HOLD CASE IN ABEYANCE
15                Plaintiff,                     )   PENDING IMPLEMENTATION
           vs.                                   )   OF SETTLEMENT AGREEMENT
16                                               )   AND TO SET SETTLEMENT
           DEPARTMENT OF HOMELAND                )   STATUS CONFERENCE
17         SECURITY, et al.,                     )
                                                 )
18                                               )
                  Defendants.                    )
19                                               )
                                                 )
20

21

22

23

24

25

26

27

28
                                                      CASE NO.: 3:06-cv-00545-WHA
      JOINT STIPULATED REQUEST TO HOLD CASE IN ABEYANCE PENDING IMPLEMENTATION OF
              SETTLEMENT AGREEMENT AND SET SETTLEMENT STATUS CONFERENCE
      Case 3:06-cv-00545-WHA Document 876 Filed 11/04/20 Page 2 of 4




 1          Plaintiff Rahinah Ibrahim (Plaintiff) and Defendants Department of Homeland
 2 Security et al. (Defendants) (collectively, the Parties), by and through their respective

 3 counsel of record, hereby stipulate as follows:

 4          WHEREAS, Plaintiff filed her Renewed Motion For Attorney’s Fees and Costs
 5 (“Renewed Motion”) on August 20, 2020 (Dkt. 869);

 6          WHEREAS, hearing on Plaintiff’s Renewed Motion is set for December 17, 2020,
 7 at 8:00 a.m.;

 8          WHEREAS, the Parties have now entered into a settlement agreement, which has
 9 been executed by all Parties and for which final authorization from the Principal Deputy

10 Associate Attorney General has been obtained;

11          WHEREAS, Defendants need time to issue payment pursuant to the settlement
12 agreement;

13          WHEREAS, the Parties have accordingly agreed to file the instant Joint
14 Stipulated Request to hold this case in abeyance pending Defendants’ implementation of

15 the settlement agreement, to provide additional time for the carrying out of the terms of

16 the settlement;

17          WHEREAS, the Parties further request that this Court set a settlement status
18 conference regarding the Parties’ progress in carrying out the terms of the settlement

19 agreement;

20          WHEREAS, the Parties’ joint request is being made in the interests of judicial
21 economy and in good faith, is not for the purpose of delay, and will not prejudice any

22 party;

23          NOW, THEREFORE, based on the above stipulation, pursuant to Civil Local
24 Rules 6-2 and 7-12, and with Defendants and Plaintiff reserving all rights and defenses,

25 the Parties respectfully ask the Court to issue an order, which provides that:

26

27

28
                                                 -2-
     JOINT STIPULATED REQUEST TO HOLD CASE IN ABEYANCE PENDING IMPLEMENTATION OF
             SETTLEMENT AGREEMENT AND SET SETTLEMENT STATUS CONFERENCE
       Case 3:06-cv-00545-WHA Document 876 Filed 11/04/20 Page 3 of 4




 1         1. All current proceedings are held in abeyance, pending the completion of
 2              Defendants’ implementation of the settlement agreement and issuance of
 3              payment pursuant to the settlement agreement;
 4         2. A Settlement Status Conference is Set for December 17, 2020, at 11:00 a.m.;
 5              and
 6         3.   The Parties are to file a joint status report on or before December 15, 2020,
 7              indicating the status of the Parties’ efforts to carry out the terms of the
 8              settlement agreement; whether this case and all proceedings should continue to
 9              be held in abeyance; or proposing a schedule for continuing the proceedings on
10              Plaintiff’s Renewed Motion.
11
     Dated: November 4, 2020               Respectfully submitted,
12
                                           UNITED STATES DEPARTMENT OF JUSTICE
13                                         Civil Division, Federal Programs Branch
14
                                            By: /s/ Indraneel Sur
15                                          INDRANEEL SUR
16                                          Attorneys for Federal Defendants
17

18
     Dated: November 4, 2020                 Respectfully submitted,
19
                                             McMANIS FAULKNER
20                                            a Professional Corporation
21
                                                By: /s/ Marwa Elzankaly
22                                                   MARWA ELZANKALY
23                                              Attorneys for Plaintiff
                                                RAHINAH IBRAHIM.
24

25

26

27

28
                                                   -3-
      JOINT STIPULATED REQUEST TO HOLD CASE IN ABEYANCE PENDING IMPLEMENTATION OF
              SETTLEMENT AGREEMENT AND SET SETTLEMENT STATUS CONFERENCE
      Case 3:06-cv-00545-WHA Document 876 Filed 11/04/20 Page 4 of 4




 1                                ATTORNEY ATTESTATION
 2         I, Indraneel Sur, am the ECF User whose ID and password are being used to file
 3 this document. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that

 4 concurrence in the filing of this document has been obtained from each of the other

 5 Signatories.

 6

 7                                            By: /s/ Indraneel Sur
                                                   Indraneel Sur
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -4-
     JOINT STIPULATED REQUEST TO HOLD CASE IN ABEYANCE PENDING IMPLEMENTATION OF
             SETTLEMENT AGREEMENT AND SET SETTLEMENT STATUS CONFERENCE
